Citation Nr: 0725642	
DOCKET NO.  05-20 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Whether a Notice of Disagreement (NOD) was timely filed 
with respect to claims for increased ratings for tinnitus and 
a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1971.

This matter is on appeal from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2007.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  The veteran's psychiatric symptomatology, including 
diminished socialization and anger, is demonstrative of no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2. The RO granted service connection for tinnitus and a right 
hand disability by rating decision dated in October 2003, and 
assigned 10 percent ratings for both.  

3.  The veteran was notified of that decision by letter dated 
October 20, 2003.

4.  No NOD was received by the RO within one year of the 
October 20, 2003 notice.




CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2006).

2.  The veteran did not submit a timely Notice of 
Disagreement with respect to claims for increased ratings for 
tinnitus and a right hand disability.  38 U.S.C.A. § 7105(a), 
(b), (c) (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 
20.300, 20.302(a), 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 30 Percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more closely approximates 
the criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

At the hearing before the Board, the veteran testified that 
he experienced night terrors, nightsweats, kept weapons in 
the house for protection, checked his house at night to be 
sure it was secure, needed medication to sleep, had suicidal 
tendencies, found it hard to deal with people, and had issues 
with anger.  He reported that he had no relationship with his 
daughter or parents, was unable to get promoted at work, had 
no friends, and did not interact with people.  

Under the regulations, the veteran's current 30 percent 
rating is assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

After a review of the claims file, the Board concludes that 
the evidence does not support a higher rating for PTSD at 
this time.  

In the most recent August 2006 VA examination, the veteran 
indicated, among other things, that he had not been 
hospitalized for psychiatric treatment, had been receiving 
outpatient mental health treatment, and was on medication.  
He was employed as a crane operator, forklift driver, and 
rigger, and denied any problems with job performance.  He had 
been married for 10 years and denied difficulty with his 
marital relationship, though he related that his wife 
complained about his emotional constriction.  He reported no 
difficulty socializing with his wife's children or relatives.  
Leisure activities included working in his yard, cycling with 
his wife, and watching television.  

Mental status examination revealed that the veteran was 
casually dressed, neatly groomed, and well-nourished.  He was 
cooperative, pleasant, alert, oriented, and appropriate, and 
engaged well in the interview.  Memory was intact, fund of 
knowledge was average, attention and concentration were 
normal, insight was intact, cognitive functioning was intact, 
and he denied difficulty with impulse control.  He described 
his mood as "not happy and not sad."  He had adequate 
energy, and denied feelings of worthlessness, suicidal 
ideation, or panic disorder.  

The examiner reported that the veteran had no apparent 
worsening of symptoms relative to his examination in 2003.  
The final diagnosis was PTSD with a Global Assessment of 
Functioning Score (GAF) of 70.

This evidence does not support a higher rating, which 
requires symptoms consistent with flattened affect (described 
as well-modulated and congruent with thought content); 
circumstantial, circumlocutory, or stereotyped speech (he was 
clear and fluent); panic attacks more than once a week 
(denied); difficulty in understanding complex commands 
(cognitive functioning was intact); impairment of short- and 
long-term memory (described as fairly intact); impaired 
judgment (described as intact, as evidenced by his ability to 
describe reasonably appropriate solutions for hypothetical 
problem situations); impaired abstract thinking 
(interpretation of proverbs reflected ability to reason 
abstractly); disturbances of motivation and mood (did not get 
excited about things but was able to engaged in leisure 
activities); or difficulty in establishing and maintaining 
effective work and social relationships (no significant 
problems on the job or in his marriage).

Further, a GAF of 70 indicates a high level of "some mild 
symptoms" (depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  While the GAF itself is not 
dispositive, the Board finds that the over-all picture of the 
veteran's psychiatric disability does not support a rating in 
excess of 30 percent.

An August 2003 VA PTSD examination is fairly consistent with 
the most current examination.  In the August 2003 VA 
examination report, it was noted that the veteran was 
employed full-time, lived with his wife, indicated that he 
was quick to anger, had difficulty with sleeping, lost most 
of his interest in people and things, had decreased energy, 
mild difficulty with concentrating, mild loss of appetite, 
and feelings of mild restlessness.  He denied previous 
psychiatric hospitalization, and had undergone three separate 
trials of anger management.  He reported a good relationship 
with his wife, enjoyed yard work and riding his bicycle, and 
relied on his wife for social support.

The information from this VA examination does not support a 
higher rating.  Specifically, there was no evidence of 
symptoms consistent with flattened affect (stable and 
appropriate); circumstantial, circumlocutory, or stereotyped 
speech (clear, brief, concrete, and of a normal rate); panic 
attacks more than once a week (not reported); difficulty in 
understanding complex commands (cognitive functioning grossly 
intact); impairment of short- and long-term memory (no memory 
impairment for recent or remote events); impaired judgment 
(social judgment and capacity for insight was intact); 
impaired abstract thinking (thought process was coherent and 
goal-directed); disturbances of motivation and mood (mood was 
anxious); or difficulty in establishing and maintaining 
effective work and social relationships (mild impairment in 
social functioning, good relationship with wife, stable 
employment).

Private and VA clinical records were reviewed but do not 
support a higher rating.  Specifically, in a February 2003 
Vet Center intake assessment, the final diagnosis was chronic 
moderate PTSD.  In a July 2003 physical examination, the 
veteran's judgment and insight were reported as good.  He was 
oriented to person, place, and time, but slightly depressed.  
His recent and remote memory were good.  In June 2004, he 
reported that he was getting along better with his spouse, 
was less angry in general, and continued to work full time.  
His mood was fair, he wanted to avoid other people, had no 
despondency, and was generally hopeful, with some positive 
future sense cognition.  Additional treatment records reflect 
ongoing psychiatric treatment, but offer little in the way of 
clinical assessment.

Although the record clearly demonstrates that the veteran 
experiences occupational and social impairment with 
deficiencies in several areas, including social isolation and 
anger management, it does not rise to the level of a higher 
rating at this time, and the Board is unable to grant the 
benefit sought.

II.  Whether a Notice of Disagreement was Timely Filed with 
Respect to Claims for Increased Ratings for Tinnitus and a 
Right Hand Disability

Under the appropriate regulations, an appeal consists of a 
timely filed NOD in writing and, after a Statement of the 
Case has been furnished, a timely Substantive Appeal.  
38 C.F.R. § 20.200 (2001).  An NOD is defined by regulation 
as a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result. 

It must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If there was notice of an adjudicative 
determination on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2006); see Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), cert. denied, 
537 U.S. 1071, 123 S.Ct. 687, 154 L.Ed.2d 564 (2002).

The threshold question to be answered is whether the veteran 
timely entered an NOD following an October 2003 rating 
determination.  If the appellant has not filed a timely 
appeal, then his appeal fails, and the claim is dismissed.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
At the hearing before the Board, he asserted that April 2004 
correspondence was a timely-filed NOD.  

In this case, the RO granted service connection for PTSD, a 
right hand disability, and tinnitus by rating decision dated 
in October 2003.  The veteran was notified of that decision 
by letter dated October 20, 2003.

There has been no allegation that the veteran failed to 
receive the October 20, 2003 correspondence, and he is 
presumed to have received proper notification of the rating 
decision.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (absent clear and convincing evidence to the contrary, 
the official acts of public officials are presumed to have 
been properly discharged); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).

The record contains no further correspondence from the 
veteran until April 4, 2004, when he wrote:

This is in response to the letter 
received October of 2003 regarding my 
claim for compensation with the veterans 
affairs on my PTSD (awarded 10%), 
shrapnel wound (10%), and the (10%) 
bilateral tinnitus.

I disagree with the 10% PTSD award as I 
feel that it should have been more, . . . 
. 

He went on to provide eight reasons why he disagreed with the 
decision about PTSD, reflected that he had kept numerous 
appointments with the Veteran's Outreach Center, noted that 
he was going to begin weekly group meetings, and was on 
psychiatric medication prescribed by a mental health nurse 
practitioner.  

In a November 2004 decision, the disability rating for PTSD 
was increased to 30 percent.  In June 2005, a statement of 
the case was issued with respect to the claim for PTSD only.  
Later in June 2005, the veteran indicated that he was 
appealing "P.T.S.D. & ringing in my ears [and] cramping in 
my rt hand."

In this case, there was no correspondence received from the 
veteran within one year of notification of the decision sent 
to the veteran October 20, 2003, with respect to a right hand 
disability or tinnitus.  Although he referenced the right 
hand and tinnitus in his October 2003 correspondence, the 
language of the letter indicated disagreement only with PTSD, 
i.e. "I disagree with the 10% PTSD award as I feel it should 
have been more . . . ."  By the time he made reference to 
his right hand and tinnitus disabilities in June 2005, the 
October 2003 rating decision with respect to those issues had 
become final.

In the alternative, the veteran argued at the hearing that he 
was given erroneous advice by a VA employee.  However, 
payments of money from the Federal Treasury are limited to 
those authorized by statute, and erroneous advice given by a 
Government employee to a benefit claimant cannot estop the 
Government from denying benefits not otherwise permitted by 
law.  See Office of Personnel Management (OPM) v. Richmond, 
496 U.S. 414, 110 S. Ct. 2465, 110 L.Ed.2d 387 (1990).  This 
principle applies to the VA benefits system.  See Lozano v. 
Derwinski, 1 Vet. App. 184, 186 (1991).  

Further, the October 2003 notice letter accompanying the 
rating decision itself informed the veteran, in italics, that 
if he did not agree with the decision, he had one year from 
the date of the letter to appeal the decision.  VA Form 4107 
was also included with the notice, entitled "Your Right to 
Appeal Our Decision," which further informed him of the 
process for appealing a decision, including the relevant 
deadlines.  Nowhere was the veteran told that issues are 
appealed one at a time.  Because there was no timely NOD, the 
law is dispositive and the appeal is dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In this case, the Board finds that the provisions of the VCAA 
have been fully satisfied.  In this regard, the rating 
decision that is the basis of the appeal was for service 
connection for PTSD, and was favorably decided.  The issue of 
the disability rating is a "downstream" issue.  The Court 
has held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served it purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating, as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in February 2007.  Next, 
specific medical opinions pertinent to the issue on appeal 
were obtained in August 2003 and August 2006.  

Therefore, the available records and medical evidence have 
been obtained in order to made an adequate determination as 
to this claim.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
with respect to the claim for PTSD and no further action is 
necessary under the mandate of the VCAA.

With respect to the issue of the timeliness of the NOD, 
because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Moreover, the enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Therefore, no 
further notice or assistance is needed pursuant to the VCAA 
on that issue.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

A Notice of Disagreement was not timely filed with respect to 
claims for increased ratings for tinnitus and a right hand 
disability.



____________________________________________
S. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


